COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Cerda Alvarado v. The State of Texas

Appellate case number:    01-14-00894-CR

Trial court case number: 11-DCR-058831

Trial court:              240th District Court of Fort Bend County

        Appellant’s brief was filed on April 27, 2016. The deadline for the State’s brief was May
27, 2016. On June 1, 2016, the State inadvertently filed a copy of appellant’s brief. Both briefs
refer to the child victim by name. We strike the two briefs filed on April 27, 2016 and June 1,
2016, and order appellant’s counsel to refile the brief on or before June 10, 2016, with references
to the child victim’s initials, rather than her full name. See TEX. R. APP. P. 9.10(a)(3).
       The State has filed a motion for extension of time to file its brief. The motion is granted
and the State’s brief is due on or before July 20, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: June 2, 2016